IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00112-CR

DAYRIN LAMOND ROBINSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 23761CR


                          MEMORANDUM OPINION


      Appellant Dayrin Lemond Robinson filed a pro se notice of appeal. Robinson is

attempting to appeal the trial court’s denial of his motion to dismiss indictment, motion

to discharge (the restraints and disabilities from the order of community supervision),

and motion to withdraw plea.        In an opinion issued last year, we detailed the

background of Robinson’s underlying case. Ex parte Robinson, No. 10-10-00048-CR, 2010
WL 2629857 (Tex. App.—Waco June 30, 2010, no pet.) (mem. op., not designated for

publication).
       In a letter dated April 19, 2011, the Clerk of this Court warned Robinson that this

appeal was subject to dismissal for want of jurisdiction because it appeared that this

Court does not have jurisdiction of his appeal of the denial of his motion to dismiss

indictment, motion to discharge, and motion to withdraw plea. See Abbott v. State, 271
S.W.3d 694 (Tex. Crim. App. 2008) (standard for determining jurisdiction is not whether

appeal is precluded by law, but whether appeal is authorized by law); Everett v. State, 91
S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (stating that this court has jurisdiction

over criminal appeals only when expressly granted by law). We warned Robinson that

we would dismiss his appeal unless, within 21 days, he showed grounds for continuing

it. Robinson has not responded to the Clerk’s warning.

       This appeal is dismissed for lack of jurisdiction.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 25, 2011
Do not publish
[CR25]




Robinson v. State                                                                   Page 2